Citation Nr: 1508063	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, GA


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996 and from October 1996 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 2014 and September 2014, the Board remanded the case for additional development, to include scheduling a VA examination.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability that is attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, VA's duty to notify was satisfied through a notice letter dated in February 2008, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in April 2014 (with a May 2014 addendum) and in October 2014.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examinations and addendum are adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered the Veteran's self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007).  

The Veteran asserts his current mental health problems are attributable to several in-service injuries or caused by his service-connected musculoskeletal disabilities.  Specifically, he received second degree burns on his thigh and fingers when a pyro in his pocket ignited while traveling in a Humvee.  Additionally, he claims that he was involved in a vehicle accident where he sustained head injuries.  See March 2007 Tuskegee VA treatment Records; March 2008 VA Form 21-4138; August 2008 Correspondence from Marine Corps Archives & Special Collections.

An April 2007 VA treatment note shows the Veteran reported feeling depressed and angry.  He reported that he was married in 1997 and divorced in 2003.  He had 5 children, however no children from his marriage.  He reported frequent contact with all of his children.  He was unemployed for the past 3 years.  He also reported difficulty sleeping, averaging approximately two hours of sleep nightly due to nightmares.  He admitted to thoughts of hurting others and denied suicidal ideation.  The Veteran stated that he sometimes saw shadows and found himself talking and arguing with himself.  He reported two arrests 17 years earlier for aggravated assault and a DWI.  The examiner's report reflects that the Veteran was neatly groomed, his speech was relevant and coherent, and his judgment and insight were noted as fair.  The clinician's report reflects the Veteran did not meet 5 or more DSM-IV symptoms for depression.

A May 2007 VA psychological assessment shows the Veteran reported depression with spontaneous anger.  The clinician's report reflects the Veteran did not meet the DSM-IV criteria for a diagnosis of depression.

A March 2008 VA behavioral health treatment note shows the Veteran started to receive treatment for depression.  He reported feeling depressed and angry.  He stated he had been hearing voices and that his medication, 40 mg of Celexa, was helpful.  He denied a history of alcohol or drug use.  The clinician report reflects that the Veteran was neatly groomed, alert and cooperative.  The Veteran's thoughts were logical, relevant, and well-organized.  His mood was noted as alert and he denied any suicidal or homicidal thoughts.  A depression screen was positive.  His memory and judgment appeared to be intact and he did not exhibit any overt psychiatric symptomatology.  Axis I diagnosis was major depressive disorder with psychotic features.  The clinician assigned a GAF score of 50.

The Veteran was afforded a VA examination in February 2009.  He appeared to be exaggerating his symptoms

A June 2009 behavioral health treatment record shows the Veteran reported that his medication was helpful and that he was sleeping well.  He denied alcohol or drug use.  He also denied suicidal and homicidal ideation.  The psychiatrist's report reflects the Veteran's thought process was organized and logical.  He was cooperative and his mood was depressed.

A May 2010 behavioral health treatment record shows the Veteran was seen for major depression with psychotic features.  He reported that he was incarcerated for 8 months for the offense of aggravated assault and was currently on probation.  He was released one month prior.  The Veteran reported feeling hopeless, fatigued, and depressed.  He also reported having auditory hallucinations.  The psychiatrist's report reflects no evidence of hallucinations or delusions.  There was no evidence of suicidal or homicidal ideation.  The psychiatrist prescribed Risperdal to treat the Veteran's symptoms.

An October 2010 VA behavioral health treatment record shows the Veteran was seen for a follow-up visit to assess major depression with psychotic features.  He reported difficulty sleeping and nightmares about the accident when he was burned while traveling in a humvee during a training exercise.  He also reported symptoms of exaggerated startle response due unexpected loud noises.  The psychiatrist noted that the Veteran was alert and cooperative.  He interacted well and maintained good eye contact.  His thoughts were logical, relevant, and well-organized.  His speech was normal and his judgment was noted as fairly good.  The Veteran stated that his mother, grandmother, girlfriend, and children provided good support and declined therapy to treat his symptoms.  Axis 1 diagnosis for major depression, psychotic features.

VA treatment records dated from December 2007 to May 2014 reflect ongoing treatment for depression to include participation in anger management and medication management for depression to include mirtazapine.

A November 2011 VA treatment note shows a positive depression screen.

A July 2012 VA treatment note shows a negative depression screen.

A June 2013 VA behavioral health record shows the Veteran reported he was incarcerated for 60 days for the offense of simple battery.  The Veteran denied fighting, reporting that his children were fighting and when the police arrived the circumstance was "blown out of proportion."  He reported nightmares, difficulty sleeping, decreased appetite, and auditory hallucinations.  The psychiatrist prescribed the Veteran Remeron and Risperdal to treat depression.

A March 2014 VA treatment note shows the Veteran cancelled his last behavioral health appointment.  

In April 2014 the Veteran was afforded a VA mental health examination.  The examination report shows that the Veteran was divorced with 6 children from 4 different relationships.  He was currently in a relationship and resided with his mother.  He denied having had any hobbies.  The Veteran reported he is currently unemployed and actively seeking employment.  He reported legal problems to include one DUI in 1993, two simple battery offenses in June 2013, and an arrest for aggravated assault several months ago, which was resolved as a mistaken identity case.  The Veteran explained he currently received mental health treatment at VA.  He stated that he was sexually abused by a neighbor at the age of 6.  There was no evidence of suicidal or homicidal ideation.  The examiner noted that the Veteran appeared neatly groomed and wore hearing aids.  His attitude was cooperative.  The examiner observed that the medical evidence of record revealed the Veteran sought treatment in the past, but had been inconsistent going for months without refilling his medications.  The examiner noted the Veteran's initial mental health evaluation was in 2007 and that he attended anger management in 2013, yet continued to have legal problems.  The examiner's report reflects that the Veteran presented with chronic sleep impairment, mild memory loss, and impaired impulse control.  She opined that the Veteran was malingering and his symptoms were related to an antisocial personality disorder as noted by a VA psychologist in 2009.

In a May 2014 addendum, a reviewer determined that the Veteran was "malingering during the [April] examination," and that "it is less likely than not that [the Veteran's] mental health diagnosis started in or is otherwise related to [his] military service." 

In October 2014 the Veteran was afforded another VA mental health examination.  He complained of paranoia, panic attacks, irritability, sleep difficulty, and nightmares about being burned.  The psychologist's report reflects that the Veteran admitted to having homicidal thoughts about a female friend approximately three days ago but did not form intent or a plan.  There was no evidence of suicidal thoughts or ideation.  The psychologist noted that the Veteran's responses on the Beck II resulted in scores that resembled depressive symptoms and opined that his answers appeared exaggerated.  Specifically, she noted inconsistent reports to include the Veteran stated that he '"[he] can't get any pleasure from the things [he] used to enjoy."'  However, he endorsed having a great deal of fun with his children and his fiancée and enjoying a number of activities with them.  Additionally, the Veteran reported that he was restless or agitated, which caused him to continuously move or remain engaged in doing something.  The Veteran did not exhibit any agitation during the examination.  The examiner diagnosed the Veteran with antisocial personality disorder and opined that the disorder was not related to active military service, and explained that personality disorders are not recognized by the VA because "they are inherent to the individual and therefore more of a permanent trait that cannot be significantly changed or altered."  Thus, the psychologist determined that the Veteran's service-connected disabilities "have no connection to his antisocial personality disorder."  She also opined that depression was more "likely an artifact of his mandated Anger Management classes and therefore transint in nature."  The psychologist also explained that a trait of personality disorder is defiance toward authority figures, observing that the evidence of record indicated a pattern of "psychology issues" with the Veteran once he had been charged with a criminal offense, finding that "[the Veteran's] court ordered [anger management] treatment did not provide an escape for him."  She further opined that the Veteran's antisocial personality disorder developed during childhood.  She noted that during the April 2014 VA examination the Veteran reported having had a '"tough childhood"' and fought often with his cousins and friends.  She explained that children diagnosed with personality disorder generally displays "a pervasive pattern of aggressiveness, irresponsibility, disregard for others, impulsivity and failure to conform to rules" and determined as the Veteran aged, these behaviors become more refined.  The psychologist explained that the Veteran's criminal history to include aggravated assault, DUI and domestic violence; coupled with the Veteran's self-report that he had not been compliant with his medication, yet had not discontinued his prescriptions, and also that the Veteran was found to be unsuitable for service due to his conduct and subsequently discharged in lieu of trial by court martial reflected a pattern of behavior that is consistent with an antisocial personality disorder.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the opinion of the April 2014 (with May 2014 addendum) and October 2014 VA examiner indicating that the Veteran does not meet the criteria for a diagnosis of depression and that his current disability is unrelated to his reported in-service stressors, or to his service-connected disabilities to be the most persuasive medical evidence of record.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also considers it significant that the April 2014 (with May 2014 addendum) and October 2014 VA examiner's opinions constitute the most recent medical evidence of record and were requested specifically to address the issue on appeal.  The explanation of the findings of depression as being an artifact rather than a diagnosed disability is consistent with the Veteran's history, including his having engaged in malingering.  Moreover, psychological testing was specifically noted, and it was concluded that while the Veteran's answers resembled depression, his answers appeared exaggerated, which exaggeration was consistent with other statements in the records.  Earlier clinicians who entered clinical impressions of depression did not undertake such a detailed analysis.  Consequently, the Board gives greater weight to the more recent reports.  

After a review of the pertinent evidence of record, the Board finds that service connection is not warranted for an acquired psychiatric disability.  

As indicated above, the Veteran asserts that his current mental health problems are attributable to several in-service injuries or caused by his service-connected disabilities.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The Board acknowledges that the Veteran is competent to testify as to the presence of mental health symptoms, which are capable of lay observation.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the April 2014 (with May 2014 addendum) and October 2014 VA examination reports more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Given the objective medical evidence that the Veteran does not meet the diagnostic criteria for a diagnosis of depression, and that the Veteran instead has a personality disorder, a preponderance of the evidence is against the claim, and it is, therefore, denied.  (As noted above, a personality disorder is not a disease for which service connection may be granted.)  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for an acquired psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


